 




EXHIBIT 10.1




PROMISSORY NOTE







Principal Amount:

Date:




Purchase Price:  




FOR VALUE RECEIVED, DUOS TECHNOLOGIES GROUP, INC., a corporation incorporated
under the laws of the State of Florida and located at 6622 Southpoint Drive S.,
Suite 310, Jacksonville, Florida 32216  (the “Borrower”), hereby promises to (i)
pay to the order of ______________________, and having an address at
____________________, or its successors or assigns (the “Lender”), the principal
amount of _________ United States Dollars (US$________) by no later than the
date that is June 25, 2020 (the “Maturity Date”) and to pay interest on the
principal amount outstanding hereunder at the rate of three percent (3%) per
annum commencing on the date hereof ("Issuance Date"), and (ii) issue to the
Lender a common stock purchase warrant permitting the Lender to purchase for
cash ________ shares of common stock of the Borrower at a price per share of
$0.55 (the “Warrants”) in the form of Exhibit A hereto. This Promissory Note, as
may be amended or supplemented from time to time, shall be referred to herein as
the “Note”.




1.

Defined Terms. For purposes of this Note, except as otherwise expressly provided
or otherwise defined elsewhere in this Note, or unless the context otherwise
requires, the capitalized terms in this Note shall have the meanings assigned to
them as follows:




1.1

“Assets” means all of the properties and assets of the Person in question, as
the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.




1.2

“Borrower” shall have the meaning given to it in the preamble hereof.




1.3

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.




1.4

“Change of Control” shall mean that (i) the Borrower or any of its Subsidiaries
shall, directly or indirectly, in one or more related transactions, (1)
consolidate or merge with or into (whether or not the Borrower or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of capital stock of the
Borrower, or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a





1




--------------------------------------------------------------------------------

 




reorganization, recapitalization, spin-off or scheme of arrangement) with any
other Person whereby such other Person acquires more than 50% of the outstanding
shares of capital stock of the Borrower, or (ii) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act
and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 50% of the aggregate voting power represented by issued and
outstanding capital stock of the Borrower.




1.5

“Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.




1.6

“Event of Default” shall have the meaning given to it in Section 3.1.




1.7

“Governmental Authority” means any foreign, federal, state or local government,
or any political subdivision thereof, or any court, agency or other body,
organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.




1.8

“Law” means any provision of any law, statute, ordinance, code, constitution,
charter, treaty, rule or regulation of any Governmental Authority.




1.9

“Lender” shall have the meaning given to it in the preamble hereof.




1.10

“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole or (ii) the authority or ability of the Borrower
or any of its Subsidiaries to perform any of their respective obligations under
any of the Transaction Documents.




1.11

“Maturity Date” shall have the meaning given to it in the preamble hereof.




1.12

“Note” shall have the meaning given to it in the preamble hereof.




1.13

“Obligations” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Note or any other Transaction Documents, or any other
agreement between any of the Borrower[, the Guarantor] and the Lender, as such
obligations may be amended, supplemented, converted, extended or modified from
time to time.








2




--------------------------------------------------------------------------------

 




1.14

“Person” means any individual, sole proprietorship, joint venture, partnership,
company, corporation, association, cooperation, trust, estate, Governmental
Authority, or any other entity of any nature whatsoever.




1.15

“Subsidiary” means any Person in which the Borrower, directly or indirectly, (i)
owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “Subsidiaries.”




1.16

“Transaction Documents” means this Note, the Warrant and the Registration Rights
Agreement.




2.

Payments of Principal and Interest.




2.1

Payment of Principal. The principal amount of this Note shall be paid to the
Lender no later than the Maturity Date.




2.2

Payment of Interest.  Except as otherwise provided herein, all interest on the
principal amount of this Note shall be paid to the Lender no later than the
Maturity Date.




2.3

General Payment Provisions. All payments of principal and interest, if any, on
this Note shall be made in lawful money of the United States of America by wire
transfer to such account as the Lender may designate by written notice to the
Borrower in accordance with the provisions of this Note.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding Business Day.




2.4

Optional Prepayment.  The Borrower may pre-pay this Note without penalty at any
time, provided that all payments, including prepayments on this Note, shall be
made proportionately to Lender and 21 April Fund LP pursuant to the Promissory
Note dated as of the date here in the original principal amount of Two Hundred
Sixty Seven Thousand Dollars ($267,000.00) (the “Parallel Note”).




3.

Defaults and Remedies.




3.1

Events of Default.  An “Event of Default” means:




3.1.1

the Borrower shall fail to pay any interest, principal or other charges due
under this Note on the date when any such payment shall be due and payable, and
such failure continues or remains uncured for ten (10) days following the due
date therefor;








3




--------------------------------------------------------------------------------

 




3.1.2

the Borrower shall fail to perform, comply with or abide by any of the
stipulations, agreements, conditions and/or covenants contained in this Note on
the part of the Borrower to be performed complied with or abided by, and, if
such failure is curable, such failure continues or remains uncured for ten (10)
days following written notice from the Lender to the Borrower;




3.1.3

the Borrower breaches any representation or warranty in any material respect
(other than representations or warranties subject to material adverse effect or
materiality limitations, which may not be breached in any respect);




3.1.4

the bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Borrower or any Subsidiary and, if instituted against the Borrower or any
Subsidiary by a third party, shall not be dismissed within forty-five (45) days
of their initiation;




3.1.5

the commencement by the Borrower or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Borrower or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Borrower or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Borrower or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;




3.1.6

the entry by a court of (i) a decree, order, judgment or other similar document
in respect of the Borrower or any Subsidiary of a voluntary or involuntary case
or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or (ii) a decree, order,
judgment or other similar document adjudging the Borrower or any Subsidiary as
bankrupt or insolvent, or approving as properly filed a petition seeking
liquidation, reorganization, arrangement, adjustment or composition of or in





4




--------------------------------------------------------------------------------

 




respect of the Borrower or any Subsidiary under any applicable federal, state or
foreign law or (iii) a decree, order, judgment or other similar document
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Borrower or any Subsidiary or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree, order, judgment or other similar
document or any such other decree, order, judgment or other similar document
unstayed and in effect for a period of thirty (30) consecutive days; or




3.1.7

there occurs a Change of Control other than in accordance with Article 5 hereof.




3.2

Remedies. Upon the occurrence of an Event of Default that is not timely cured
within an applicable cure period hereunder, the Lender may, in its sole
discretion, accelerate full repayment of all principal amounts outstanding
hereunder, together with accrued interest thereon, together with all attorneys’
fees, paralegals’ fees and costs and expenses incurred by the Lender in
collecting or enforcing payment hereof (whether such fees, costs or expenses are
incurred in negotiations, all trial and appellate levels, administrative
proceedings, bankruptcy proceedings or otherwise), and together with all other
sums due by the Borrower hereunder, all without any relief whatsoever from any
valuation or appraisement laws, and payment thereof may be enforced and
recovered in whole or in part at any time by one or more of the remedies
provided to the Lender at law, in equity, or under this Note. Additionally, upon
a failure to pay the outstanding principal amount and interest due on this Note
upon the Maturity Date, for every thirty (30) calendar days that the Borrower
fails to pay such amounts following the Maturity Date, the Borrower shall issue
to the Lender a common stock purchase warrant permitting the Lender to purchase
for cash Ninety One Thousand Six Hundred Twenty Five (91,625) shares of common
stock of the Borrower at a price per share of $0.55, in the form attached hereto
as Exhibit A, provided that the Issue Date shall be the date such warrant is
actually issued.  In the event of a failure to pay for any partial month, the
number of additional common stock purchase warrants issuable pursuant to the
immediately preceding sentence shall be proportionately reduced. Any amount of
principal or interest on this Note which is not paid when due shall bear
interest at the rate of sixteen percent (16%) per annum and compounded monthly
from the date which is twelve (12) months from the Issuance Date until the same
is paid. The Borrower further agrees that beginning on the date which is twelve
(12) months from the Issuance Date, the Borrower shall remit the proceeds of any
financing occurring after such date to the Lender to pay down any outstanding
principal or interest up to the amounts then owing.  If any amount of principal
or interest on this Note remains outstanding on or after the date which is
twelve (12) months from the Issuance Date, upon the request of the Lender, the
Borrower shall cause the number of directors constituting its Board of Directors
(the “Board”) to be increased by one director and the holders of this Note and
the Parallel Note shall have the exclusive right, voting separately as a class,
to elect the director to fill such newly created directorship.








5




--------------------------------------------------------------------------------

 




4.

Representations and Warranties.




4.1

Organization. The Borrower is a corporation duly incorporated, validly existing
and in good standing under the Laws of Florida, and has the full power and
authority and all necessary certificates, licenses and approvals: (i) to enter
into and execute this Note and to perform all of its Obligations hereunder; and
(ii) to own and operate its Assets and properties and to conduct and carry on
its business as and to the extent now conducted. The Borrower is duly qualified
to transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification. The exact
legal name of the Borrower is as set forth in the preamble to this Note, and the
Borrower does not currently conduct, nor has the Borrower, during the last five
(5) years conducted, business under any other name or trade name.  




4.2

Authority and Approval of Agreement; Binding Effect. The execution and delivery
by the Borrower of this Note and the issuance of the Warrants, and the
performance by the Borrower of all of its Obligations hereunder, has been duly
and validly authorized and approved by the Borrower and, its members and
managers pursuant to all applicable Laws and no other action or Consent on the
part of its board, shareholders or any other Person is necessary or required by
the Borrower to execute this Note, consummate the transactions contemplated
herein, perform all of its Obligations hereunder. This Note has been duly and
validly executed by the Borrower (and the officer executing this Note is duly
authorized to act and execute same on behalf of the Borrower) and constitutes
the valid and legally binding agreement of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.




4.3

Warrant Shares.  The issuance of the Warrant and the shares issuable thereunder
(the “Warrant Shares”) are duly authorized and upon issuance in accordance with
the terms of the Transaction Documents shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof and, with respect to the Warrant Shares,
with the holders being entitled to all rights accorded to a holder of Common
Stock.  Subject to the accuracy of the representations and warranties of the
Lender in this Agreement, the offer and issuance by the Borrower of the Warrant
and the Warrant Shares is exempt from registration under the 1933 Act.




4.4

Application of Takeover Protections; Rights Agreement.  The Borrower has taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including, without limitation, any distribution under a rights agreement),
stockholder rights plan or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to Lender as a result of the transactions contemplated by this
Agreement, including, without limitation, the Borrower’s issuance of the Warrant
and the Warrant Shares and the Lender’s ownership of the Warrant and the Warrant
Shares.  The Borrower has taken all necessary action,





6




--------------------------------------------------------------------------------

 




if any, in order to render inapplicable any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Borrower or any of its Subsidiaries
relating to the transactions contemplated hereby, including the exercise of the
Warrants and the acquisition of the Warrant Shares.




4.5

SEC Information.  Since January 1, 2018, the Borrower has filed with or
furnished to the SEC all reports, schedules, forms, statements and other
documents required to be filed or furnished by it with the Securities and
Exchange Commission (“SEC”) pursuant to the reporting requirements of the
Securities Exchange Act of 1934 Act, as amended (the “1934 Act”) (all of the
foregoing and all other documents filed with the SEC since such date and all
exhibits included therein, schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
As of their respective dates, the SEC Documents complied as to form in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under Borrower they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents, including any related notes thereto (the
“Financial Statements”), complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  The Borrower is not currently contemplating to
amend or restate any of the Financial Statements, nor is the Borrower currently
aware of facts or circumstances which would require the Borrower to amend or
restate any of the Financial Statements.  The Borrower has not been informed by
its independent accountants that they recommend that the Borrower amend or
restate any of the Financial Statements or that there is any need for the
Borrower to amend or restate any of the Financial Statements.  Since December
31, 2018, there has been no Material Adverse Effect on the Borrower and its
Subsidiaries, taken as a whole.  




5.

Covenants.




5.1

Legal Existence. The Borrower shall at all times preserve and maintain its: (i)
existence and good standing in the jurisdiction of its organization; and (ii)
its qualification to do business and good standing in each jurisdiction where
the nature of its business makes such qualification necessary, and shall at all
times continue as a going concern in the business which the Borrower is
presently conducting.




5.2

Notice of Default. The Borrower shall, promptly, but not more than five (5) days
after the commencement thereof, give notice to the Lender in writing of the
occurrence of any "Event of Default" or of any event which, with the lapse of
time, the giving of notice or both, would constitute an Event of Default
hereunder.




5.3

Change of Control.  The Borrower or any of its Subsidiaries shall not, directly
or indirectly, in one or more related transactions, (1) consolidate or merge
with or into any other Person, or (2) sell, lease, license, assign, transfer,
convey or otherwise dispose of all or





7




--------------------------------------------------------------------------------

 




substantially all of its respective properties or assets to any other Person, or
(3) enter into any similar transaction unless the surviving entity in such
Change of Control assumes in writing all of the obligations of the Borrower
under this Note and the other Transaction Documents pursuant to written
agreements in form and substance satisfactory to the Lender and approved by the
Lender prior to the occurrence of such Change of Control.




5.4

Distributions.  The Borrower shall not declare or pay any dividends on its
capital stock (other than in shares of its capital stock), consummate a stock or
share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with any other Person.




5.5

Disclosure. Upon receipt or delivery by the Borrower of any notice in accordance
with the terms of this Note, unless the Borrower has in good faith determined
that the matters relating to such notice do not constitute material, non-public
information relating to the Borrower or any of its Subsidiaries, the Borrower
shall promptly after any such receipt or delivery publicly disclose such
material, non-public information on a Current Report on Form 8-K or otherwise.
In the event that the Borrower believes that a notice contains material,
non-public information relating to the Borrower or any of its Subsidiaries, the
Borrower so shall indicate to the Lender contemporaneously with delivery of such
notice, and in the absence of any such indication, the Lender shall be allowed
to presume that all matters relating to such notice do not constitute material,
non-public information relating to the Borrower or any of its Subsidiaries.  If
the Borrower or any of its Subsidiaries provides material non-public information
to the Lenders that is not simultaneously filed in a Current Report on Form 8-K
and the Lender has not agreed to receive such material non-public information,
the Borrower hereby covenants and agrees that the Lender shall not have any duty
of confidentiality to the Borrower, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to any of the foregoing not to trade on the basis of, such material
non-public information.




6.

Miscellaneous.

 

6.1

Lost or Stolen Note.  Upon notice to the Borrower of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Lender to the Borrower in
a customary and reasonable form and, in the case of mutilation, upon surrender
and cancellation of the Note, the Borrower shall execute and deliver a new Note
of like tenor and date and in substantially the same form as this Note.




6.2

Severability. In the event any one or more of the provisions of this Note shall
for any reason be held to be invalid, illegal, or unenforceable, in whole or in
part, in any respect, or in the event that any one or more of the provisions of
this Note operates or would prospectively operate to invalidate this Note, then
and in any of those events, only such provision or provisions shall be deemed
null and void and shall not affect any other provision of this Note. The
remaining provisions of this Note shall remain operative and in full force and
effect and shall in no way be affected, prejudiced, or disturbed thereby.








8




--------------------------------------------------------------------------------

 




6.3

Cancellation.  After all principal, accrued interest and other amounts at any
time owed on this Note has been indefeasibly paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Borrower for
cancellation and shall not be re-issued.




6.4

Entire Agreement and Amendments. This Note and the other Transaction Documents
represents the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof, and there are no representations, warranties
or commitments, except as set forth herein. This Note may be amended only by an
instrument in writing executed by the parties hereto.




6.5

Binding Effect. This Note shall be binding upon the Borrower and the successors
and assigns of the Borrower and shall inure to the benefit of the Lender and the
successors and assigns of the Lender.




6.6

Governing Law and Venue. The Borrower and Lender each irrevocably agrees that
any dispute arising under, relating to, or in connection with, directly or
indirectly, this Note or related to any matter which is the subject of or
incidental to this Note (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, Florida. This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law. The Borrower and Lender each hereby
consents to the exclusive jurisdiction and venue of any state or federal court
having its situs in said county, and each waives any objection based on forum
non conveniens. The Borrower hereby waives personal service of any and all
process and consent that all such service of process may be made by certified
mail, return receipt requested, directed to the Borrower, as set forth herein in
the manner provided by applicable statute, law, rule of court or otherwise. All
terms and provisions hereof and the rights and obligations of the Borrower and
Lender hereunder shall be governed, construed and interpreted in accordance with
the laws of the State of Florida, without reference to conflict of laws
principles.




6.7

Usury Savings Clause. Notwithstanding any provision in this Note to the
contrary, the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions,
or other sums which may at any time be deemed to be interest, shall not exceed
the limit imposed by the usury laws of the jurisdiction governing this Note or
any other applicable law. In the event the total liability of payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions or other sums which may at any time be deemed to be
interest, shall, for any reason whatsoever, result in an effective rate of
interest, which for any month or other interest payment period exceeds the limit
imposed by the usury laws of the jurisdiction governing this Note, all sums in
excess of those lawfully collectible as interest for the period in question
shall, without further agreement or notice by, between, or to any party hereto,
be applied to the reduction of the outstanding principal balance due hereunder
immediately upon receipt of such sums by the Lender hereof, with the same force
and effect as though the Borrower had specifically designated such excess sums
to be so applied to the reduction of the principal balance then outstanding, and





9




--------------------------------------------------------------------------------

 




the Lender hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Lender may, at any time and from time to
time, elect, by notice in writing to the Borrower, to waive, reduce, or limit
the collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding. It is the intention of the parties that the Borrower does not
intend or expect to pay, nor does the Lender intend or expect to charge or
collect any interest under this Note greater than the highest non-usurious rate
of interest which may be charged under applicable law.




6.8

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity.  




6.9

Specific Shall Not Limit General; Construction.  No specific provision contained
in this Note shall limit or modify any more general provision contained herein.
 This Note shall be deemed to be jointly drafted by the Borrower and the Lender
and shall not be construed against any person as the drafter hereof.




6.10

Failure or Indulgence Not Waiver.  No failure or delay on the part of this Note
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.




6.11

Notice.  Notice shall be given to each party at the address indicated in the
preamble or at such other address as provided to the other party in writing.




6.12

Transfer.  This Note may be transferred by the Lender without the consent of the
Borrower.




6.13

Collection Costs.  If (a) this Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the Borrower otherwise takes action or incurs costs to collect
amounts due under this Note or to enforce the provisions of this Note or (b)
there occurs any bankruptcy, reorganization, receivership of the Borrower or
other proceedings affecting creditors’ rights and involving a claim under this
Note, then the Borrower shall pay the costs incurred by the Lender for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements.




[signature page follows]











10




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Note to be executed on and as
of the Issuance Date.




 

DUOS TECHNOLOGIES GROUP, INC.,

 

as Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 




























Date:  




Principal Amount:  
Purchase Price:








































[ signature page to Promissory Note ]








11




--------------------------------------------------------------------------------

 







EXHIBIT A




FORM OF WARRANT





12


